BIJUR, J.
Plaintiff sued for rent due January 1, 1914, under a lease. The premises were destroyed by fire on the following day, and the tenant moved out.
The respondent on this appeal suggests neither argument nor authority sustaining the judgment, which must be modified on the authority of Brunswick-Balke-Collender Co. v. Wallace, 65 Misc. Rep. 27, 119 N. Y. Supp. 287, by increasing the same to the sum of $116.50, with appropriate costs in the court below and costs of this appeal to the plaintiff appellant. All concur.